Exhibit 10.37

 

OPERATIONS TRANSFER AGREEMENT

 

This Operations Transfer Agreement (this “Agreement”), dated as of June 1, 2011
(the “Effective Date”), is by and between FIVE STAR QUALITY CARE-GA, LLC, a
Delaware limited liability company (“Transferor”), and CP NURSING, LLC, a
Georgia limited liability company (“New Operator”).

 

A.            Transferor is the licensee and operator of that certain nursing
home as further described on Schedule 1 attached hereto (the “Facility”).

 

B.            SPTIHS Properties Trust, Transferor and New Operator are parties
to that certain Purchase and Sale Agreement, dated as of the Effective Date, as
the same may be amended from time to time (as so amended, the “Purchase
Agreement”). Capitalized terms used and not otherwise defined in this Agreement
shall have the meanings given such terms in the Purchase Agreement.

 

C.            In connection with the closing of the transactions contemplated by
the Purchase Agreement, Transferor and New Operator wish to provide for an
orderly transition of the operations of the Facility from Transferor to New
Operator as of the Closing Date.

 

NOW, THEREFORE, in consideration of the foregoing premises, the mutual
obligations of the parties contained in this Agreement, and for other good and
valuable consideration, the receipt and legal sufficiency of which are hereby
acknowledged, the parties hereto, intending to be legally bound, hereby agree as
follows:

 

ARTICLE I
ASSETS, LIABILITIES, AND OTHER MATTERS

 

1.1           Transferred Assets. Subject to and in accordance with the terms
and conditions of the Purchase Agreement, Transferor will transfer to the New
Operator all of Transferor’s right, title and interest, if any, in and to the
following assets that are located at the Facility and that are held by it for
use in connection with the operation of the Facility as of the Closing Date
(collectively, the “Transferred Assets”): the FF&E related to the Facility and
all Facility Records, Resident Agreements, Resident Trust Funds and Intangible
Property at the Facility.

 

1.2           Computer Data. On the Closing Date, Transferor shall cooperate
with New Operator and leave the data pertaining exclusively to the employees and
residents of the Facility on computer software contained on the computers
located at the Facility and management company’s offices and provide New
Operator with said data in an electronic format which is currently utilized by
Transferor for downloading to New Operator’s computers. Notwithstanding the
foregoing, Transferor shall have the right to replace the hard drives in any
computers that are being acquired by New Operator with new hard drives within
thirty (30) days following the Closing Date. In addition, New Operator shall
indemnify, defend and hold harmless Transferor from and against any loss, claim
or damage related to any improper disclosure of any such data in accordance with
Section 1.13.

 

--------------------------------------------------------------------------------


 

I .3           Medicare and Medicaid Provider Agreements.

 

(a)          At New Operator’s election, which election shall be exercised by
notice given to Transferor on or prior to the expiration of the Inspection
Period (as defined in the Purchase Agreement), and subject to the remaining
terms and provisions of this Agreement, Transferor’s right, title and interest
in and to the Medicare and Medicaid provider numbers and Medicare and Medicaid
provider reimbursement agreements (individually the “Provider Agreement” and
collectively the “Provider Agreements”) shall be assigned to and assumed by New
Operator on the Closing Date, provided that (i) such assignment and assumption
shall be permissible under applicable law, (ii) if any payments are owing to
Transferor on account of any services provided at the Facility prior to the
Closing, Transferor shall retain the right to receive such payments in
accordance with the terms and conditions of this Agreement and (iii) if any
payments are owing by Transferor to cure or satisfy any overpayments or defaults
(including but not limited to any refunds, repayments or unpaid civil money
penalties due to the Medicare or Medicaid programs) under the Provider
Agreements, Transferor shall remain liable for such payments.

 

(b)         Subject to Section 1.11, Transferor shall indemnify and defend New
Operator and hold it harmless against and with respect to any and all damage,
loss, liability, deficiency, cost and expense (including, without limitation,
reasonable attorneys’ fees and expenses) arising out of the operation of the
Facility by Transferor prior to the Closing Date, including but not limited to
any overpayments made to Transferor under Transferor’s Provider Agreements or
post-Closing Date rate adjustments related to the operation of the Facility
prior to the Closing Date.

 

(c)          Subject to Section l.11, New Operator shall indemnify and defend
Transferor and hold it harmless against and with respect to any and all damage,
loss, liability, deficiency, cost and expense (including, without limitation,
reasonable attorneys’ fees and expenses) arising out of the operation of the
Facility by New Operator from and after the Closing Date, including but not
limited to any overpayments made to New Operator under Transferor’s Provider
Agreements or post-Closing Date rate adjustments related to the operation of the
Facility from and after the Closing Date.

 

1.4           Excluded Liabilities. Except as expressly provided in this
Agreement or the Purchase Agreement, New Operator shall not assume any claims,
lawsuits, liabilities, obligations or debts of Transferor, whether statutory,
regulatory, judicially created or constitutional, including without limitation:
(a) malpractice or other tort claims, statutory or regulatory claims, claims of
state or federal agencies whether civil or criminal, fraud-based claims or
claims for breach of contract to the extent any such claims are based on acts or
omissions of Transferor occurring on or before the Closing Date; (b) any
accounts payable, taxes, or other obligation or liability of Transferor to pay
money incurred by Transferor on or prior to the Closing Date; and (c) any other
obligations or liabilities arising in whole or in part from Transferor’s acts or
omissions prior to the Closing Date.

 

1.5           Transfer of Resident Trust Funds.

 

(a)          On the Closing Date, Transferor shall deliver to New Operator a
list that, to the best of its knowledge, will be a true, correct and complete
description of any Resident Trust Funds held by Transferor as of the Closing
Date for any resident of the Facility.

 

2

--------------------------------------------------------------------------------


 

(b)         On the Closing Date, pursuant to the Purchase Agreement, Transferor
shall transfer the Resident Trust Funds to New Operator and New Operator shall
accept the Resident Trust Funds in trust for the residents, in accordance with
applicable statutory and regulatory requirements. Within ten (10) business days
after the Closing Date, Transferor and New Operator will reconcile the Resident
Trust Funds transferred from Transferor to New Operator.

 

(c)          New Operator shall not have responsibility to the applicable
resident/responsible party and regulatory authorities to the extent that the
Resident Trust Funds delivered by Transferor to New Operator pursuant to this
Section with respect to any resident are demonstrated to be less than the full
amount of the Resident Trust Funds for such resident as of the Closing Date or
for claims which arise from actions or omissions of Transferor with respect to
the Resident Trust Funds prior to the Closing Date. Transferor agrees to
indemnify, defend and hold harmless New Operator from any losses, liabilities,
damages, claims, actions, causes of action, costs, expenses, including, without
limitation, reasonable attorneys fees (collectively the “Losses”) which New
Operator may incur as a result of discrepancies between the Resident Trust Funds
as delivered by Transferor to New Operator and the full amount of the Resident
Trust Funds for such resident as of the Closing Date. Except for any
discrepancies between the Resident Trust Funds as delivered by Transferor to New
Operator and the full amount of the Resident Trust Funds for such resident as of
the Closing Date, New Operator agrees to indemnify, defend and hold harmless
Transferor from any Losses which Transferor may incur as the result or arising
from any action or inaction of New Operator in respect of the Resident Trust
Funds from and after the Closing Date.

 

1.6           Employees. Prior to the Closing Date, Transferor will provide to
New Operator a schedule (the “Employee Schedule”) which reflects, in all
material respects, the following as of the Closing Date: (i) the name of all
Facility-based employees (the “Facility Employees”) and (ii) their positions,
rates of pay, original hire dates and full/part time status and whether they are
on medical disability or leave of absence. Transferor will terminate the
employment of each of the Facility Employees as of the Closing Date.

 

(a)          On or before the Closing Date, New Operator shall offer to hire, on
an at-will basis, all Facility Employees so that Transferor is not required to
give notice to employees of any Facility of the “closure” thereof under the
Worker Adjustment and Restraining Notification Act (the “WARN Act”) or any other
comparable state law. Facility Employees shall include, but not be limited to,
any employees who are on medical disability or leaves of absence and who worked
at the Facility immediately prior to such disability or leave who are able to
perform the essential functions of the position with or without a reasonable
accommodation, and who are qualified for the position. Any such offer of
employment to a Facility Employee by New Operator shall be to perform comparable
services upon comparable terms as such Facility Employee held with Transferor as
of the Closing Date. Transferor shall have the right (but not the obligation) to
employ or offer to employ any Facility Employee who declines New Operator’s
offer of employment. On the Closing Date, and subject to applicable law,
including, without limitation, H1PAA, Transferor shall provide New Operator with
employee personnel files and governing policies and procedures as part of the
Facility Records.

 

(b)         New Operator shall hire at the Closing Date, on an at-will basis,
each Facility Employee who elects to accept employment with New Operator in
accordance with the terms of Section 1.6(a) (all of such employees who accept
employment with New Operator being

 

3

--------------------------------------------------------------------------------


 

herein called the “Hired Employees”). For a period of one (I) year following the
Closing Date, Transferor and its affiliates agrees to not solicit any of the
Hired Employees for employment at any other facility or healthcare related
company owned, operated or managed by Transferor and its affiliates. For a
period of one (1) year following the Closing Date, New Operator and its
affiliates agrees to not solicit any employees of Transferor or its affiliates
currently employed at any other facility or healthcare related company owned,
operated or managed by Transferor or it’s affiliates for any employment with New
Operator or its affiliates. Notwithstanding the foregoing, general employment
solicitations made pursuant to newspaper, television, radio or other general
advertisement which are not specifically targeted at any particular person or
group of persons shall not be deemed a violation of this Section 1.6(b).

 

(c)          Unless otherwise agreed to by the parties, Transferor shall pay to
each Facility Employee, on that date which would have been the next regularly
scheduled payroll date for such employee following the Closing Date, an amount
equal to any and all accrued salary earned by such employee as of (but not
including) the Closing Date. Transferor shall also pay to each Facility
Employee, in accordance with the requirements of all applicable law, any and all
vested paid time off earned by, and payable to, each Facility Employee as of
(but not including) the Closing Date and provide to New Operator a schedule of
such amounts to be paid by Transferor.

 

(d)         Nothing in this Agreement shall create any rights in favor of any
person not a party hereto, including the Facility Employees, or constitute an
employment agreement or condition of employment for any employee of Transferor
or any affiliate of Transferor.

 

(e)          Transferor shall make available group health plan continuation
coverage pursuant to the requirements of Section 601, et seq. of ERISA and
Section 4980B of the Internal Revenue Code, as amended (“COBRA”), to all of the
Facility Employees to whom it is required to offer the same under applicable
law. Transferor acknowledges and agrees that New Operator is not assuming any of
Transferor’s obligations to its employees and/or qualified beneficiaries under
COBRA or otherwise, except as specifically provided in this Section 1.6. As of
the Closing Date, all active Facility Employees: (i) who participate as of the
Closing Date in group health coverage sponsored by Transferor (a summary of
which group health plan shall be provided to New Operator) and (ii) who become
Hired Employees, shall be eligible for participation in a group health plan (as
defined for purposes of Internal Revenue Code Section 4980B) if established and
maintained by New Operator for the general benefit of its employees and their
dependents, and all such Hired Employees shall, if permissible under the plan of
New Operator, be covered without a waiting period and without regard to any
pre-existing condition unless (x) they are under a waiting period with
Transferor at the Closing Date, in which case they shall be required to complete
their waiting period while under New Operator’s group health plan or in
accordance with the terms of New Operator’s benefit plan or (y) they were
subject to a pre-existing condition exclusion while under Transferor’s
group-health plan in which case they shall be subject to the same exclusion
while in New Operator’s group health plan or in accordance with the terms of New
Operator’s benefit plan. Notwithstanding the foregoing, New Operator shall use
commercially reasonable efforts to obtain waivers of any applicable waiting
period or pre-existing condition exclusions.

 

(f)          New Operator and Transferor agree to indemnify, defend and hold
harmless the other party from any Losses which such party may incur under the
WARN Act or any comparable state law in the event of the violation by the other
party of its obligations under

 

4

--------------------------------------------------------------------------------


 

Sections 1.6(a), (b) and (c); provided, however, that nothing herein shall be
construed as imposing any obligations on New Operator to indemnify, defend or
hold harmless Transferor from any Losses that it may incur under the WARN Act as
a result of the acts or omissions of Transferor prior to the Closing Date, it
being understood and agreed that New Operator shall only be liable for its own
acts and omissions from and after the Closing Date (including, without
limitation, any failure by New Operator to comply with its obligations under
Section 1.6(b)).

 

1.7           Accounts Receivable.

 

(a)          Transferor shall retain all right, title and interest in and to all
unpaid accounts receivable with respect to the Facility that relate to all
periods prior to the Closing Date.

 

(b)         Payments received by Transferor or New Operator after the Closing
Date with respect to the Facility from third party payors, such as the Medicare
Program, the Medicaid Program, the Veteran’s Administration, or managed care
companies or health maintenance organizations, shall be handled as follows:

 

(i)           if the accompanying remittance advice indicates, or if the parties
otherwise agree, that the payments relate solely to services provided prior to
the Closing Date, (A) in the event that such payments are received by New
Operator, New Operator shall promptly remit such payments to Transferor not
later than ten (10) days after such payment is received, and until so forwarded,
New Operator shall hold such payments in trust for the benefit of Transferor and
(B) in the event that such payments are received by Transferor, Transferor shall
retain such payments;

 

(ii)          if the accompanying remittance advice indicates, or if the parties
otherwise agree, that the payments relate solely to services provided after the
Closing Date, (A) in the event that such payments are received by New Operator,
New Operator shall retain the payments and (B) in the event that such payments
are received by Transferor, Transferor shall promptly remit such payments to New
Operator not later than ten (10) days after such payment is received, and until
so forwarded, Transferor shall hold such payments in trust for the benefit of
New Operator;

 

(iii)         if the accompanying remittance advice indicates, or if the parties
otherwise agree, that the payments relate to services provided both prior to and
after the Closing Date, (A) in the event that such payments are received by New
Operator, New Operator shall promptly following receipt of such payment (but in
any event, not later than ten (10) days after such payment is received) forward
to Transferor the amount of such payment relating to services provided prior to
the Closing Date, and until so forwarded, New Operator shall hold such payments
in trust for the benefit of Transferor, and (B) in the event that such payments
are received by Transferor, Transferor shall promptly following receipt of such
payment (but in any event, not later than ten (10) days after such payment is
received) forward to New Operator the amount of such payment relating to
services provided from and after the Closing Date and until so forwarded,
Transferor shall hold such payments in trust for the benefit of New Operator;
and

 

(iv)        if the accompanying remittance advice does not indicate the period
to which a payment relates or if there is no accompanying remittance advice and
if the parties do not otherwise agree as to how to apply such payment, then, any
such payments received during the first ninety (90) days after the Closing Date
shall be first applied against the oldest

 

5

--------------------------------------------------------------------------------


 

outstanding accounts receivable due from such payor and any such payments
received following the first ninety (90) days after the Closing Date shall be
first applied against accounts receivable related to periods following the
Closing Date.

 

(c)          Transferor and New Operator recognize that Transferor receives
periodic interim payments (“PIP Payments”) under the Medicare Program with
respect to goods and services provided to the residents of the Facility prior to
the Closing Date and that the remittance advice for the PIP Payments does not
indicate the period to which such payments relate. Accordingly, notwithstanding
anything contained in Section 1.7(b) to the contrary, Transferor and New
Operator agree that the first two (2) PIP Payments received for the Facility
from and after the Closing Date shall be paid to Transferor and all subsequent
PIP Payments received for each Facility shall be paid to New Operator.

 

(d)         Any payments received by Transferor or New Operator from or on
behalf of private pay patients with outstanding balances as of the Closing Date
will be applied as designated on the accompanying remittance advice. If the
period(s) for which such payments are made is not indicated on the accompanying
remittance advice, and the parties are unable to agree as to the periods to
which such payments relate, then, any such payments received during the first
ninety (90) days after the Closing Date shall be first applied against the
oldest outstanding account receivable due from such payor and any such payments
received following the first ninety (90) days after the Closing Date shall be
first applied against accounts receivable related to periods following the
Closing Date.

 

(e)          New Operator and Transferor shall forward to the other party via
email or facsimile any and all remittance advices, explanation of benefits,
denial of payment notices and all other correspondence received by the party
that relate to services provided by the other party. The documents shall be
forwarded within twenty-four (24) hours following receipt in accordance with the
notice provisions contained herein.

 

(f)          Nothing herein shall be deemed to limit in any way Transferor’s
rights and remedies to recover accounts receivable due and owing in respect of
services rendered at the Facility prior to the Closing Date.

 

(g)         If the parties mutually determine that any payment hereunder was
misapplied by the parties, the party which erroneously received said payment
shall remit the same to the other within ten (10) days after said determination
is made.

 

(h)         For a period of three hundred and sixty-five (365) days after the
Closing Date, New Operator and Transferor shall, upon reasonable notice and
during normal business hours and subject to all applicable laws, including,
without limitation, HIPAA, have the right to inspect all receipts and other
books and records of the other respective party in order to confirm the other
party’s compliance with the obligations imposed on it under this Section.

 

(i)           If either party fails to forward to the other party any payment
received by such party in accordance with the terms of this Section 1.7, the
other party shall be entitled (among all other remedies allowed by law and this
Agreement) to interest on the amount owed at the rate of 12% per annum, simple
interest, until such payment has been paid. The payment of any interest imposed
under this Section 1.7(i), if any, shall be made together with the underlying
payment therefore.

 

6

--------------------------------------------------------------------------------


 

(j)           In accordance with Section 1.8, any payments received by the
Transferor from residents prior to the Closing Date with respect to goods and
services to be provided at the Facility during any period from and after the
Closing Date shall be transferred by Transferor to the New Operator on the
Closing Date.

 

1.8           Prorations.

 

(a)          Subject to the terms and provisions of the Purchase Agreement,
utility charges for the billing period in which the Closing Date occurs, real
and personal property taxes attributable to the Facility, and any other items of
revenue or expense attributable to the Facility (the “Prorated Items”) shall be
prorated between Transferor and New Operator as of the Closing Date, such that
all items of income and expense accruing on the Closing Date shall be for the
account of New Operator. In general, such prorations shall be made so as to
reimburse Transferor for prepaid expense to the extent such expense is
attributable to periods from and after the Closing Date and to charge Transferor
for expenses accrued but unpaid as of the Closing Date. The intent of this
provision shall be implemented by New Operator remitting to Transferor any
invoices for Prorated Items that reflect a service date before the Closing Date
and by New Operator assuming responsibility for the payment of any invoices for
Prorated Items that reflect a service date after the Closing Date with any
overage or shortage in payments by either party to be adjusted and paid as
provided in Sections 1.8(b) and (c). Transferor agrees to assist in the orderly
transfer of utilities, phone systems, alarm systems, and any other specialized
equipment requiring dedicated lines and to provide to New Operator contact
information for all requested services.

 

(b)           All such prorations shall be made on the basis of actual days
elapsed in the relevant accounting, billing or revenue period and shall be based
on the most recent information available to Transferor. Utility charges which
are not metered and read as of the Closing Date shall be estimated based on
prior charges, and shall be re-prorated upon receipt of statements therefor.

 

(c)           To the extent possible and based on reasonable estimates, the
parties shall make all prorations on the Closing Date. All amounts owing from
one party hereto to the other party hereto that require adjustment after the
Closing Date shall be settled within thirty (30) days after the Closing Date or,
in the event the information necessary for such adjustment is not available
within said thirty (30) day period, then as soon thereafter as practicable;
provided, however, that all such adjustments shall be made within one (1) year
after the Closing Date.

 

(d)           Within thirty (30) days after the Closing Date, New Operator shall
transfer to Transferor an amount equal to any petty cash remaining at the
Facility on the Closing Date.

 

1.9           Access to Records.

 

(a)           On the Closing Date, Transferor shall, to the extent permitted by
applicable law, including, without limitation, HIPAA, allow all of the Facility
Records that are in Transferor’s possession or control to remain at the Facility
or if requested by New Operator, to the extent such records are in an electronic
format, provide such information directly to New Operator for downloading by New
Operator on its computer system.

 

7

--------------------------------------------------------------------------------


 

(b)           Subsequent to the Closing Date, New Operator shall allow
Transferor and its agents and representatives to have reasonable access to (upon
reasonable prior notice and during normal business hours), and to make copies
of, at Transferor’s expense, the books and records and supporting material of
the Facility relating to any period prior to the Closing Date, to the extent
reasonably requested by Transferor, which access shall not unreasonably disrupt
New Operator’s operations.

 

(c)           Transferor shall be entitled to remove the originals of any
records delivered to New Operator, for purposes of litigation involving a
resident or employee to whom such record relates, if an officer of a court of
competent jurisdiction or agency official certifies that such original must be
produced in order to comply with applicable law or the order of a court of
competent jurisdiction in connection with such litigation and Transferor shall
provide New Operator with a complete copy of such records prior to its removal
at Transferor’s reasonable cost and expense and as a condition precedent to
receiving such original record. Any record so removed shall promptly he returned
to New Operator following its use.

 

(d)           New Operator agrees to maintain the Facility Records that have
been received by New Operator from Transferor or otherwise, including, but not
limited to, resident records and records of resident funds, to the extent
required by law, but in no event for less than seven (7) years, and thereafter
shall allow Transferor a reasonable opportunity to remove such documents, at
Transferor’s expense, in the event that New Operator shall decide to dispose of
such documents. Prior to disposing of any Facility Records, New Operator shall
give Transferor written notice of New Operator’s intention to dispose of such
records, and Transferor may, within a period of sixty (60) calendar days from
the receipt of any such notice, notify New Operator of its desire to retain any
such records. Upon the receipt of such notice, New Operator shall deliver to
Transferor, at Transferor’s sole cost and expense, any records which Transferor
so elects to retain.

 

1.10         Cost Reports. Transferor shall timely prepare and file with the
appropriate Medicare and Medicaid agencies any final cost reports with respect
to its operation of the Facility which are required to be filed by law under the
terms of the Medicare and Medicaid Programs. New Operator acknowledges that
Medicare Part A coinsurance receivables from dates of service prior to the
Closing Date exist and agrees that to the extent the information is provided to
the New Operator so that it may accurately reflect the information in the filing
to (i) report any uncollectible amounts (i.e., “Medicare Bad Debts”) from the
Transferor’s dates of service on its initial Medicare cost report and any
subsequent cost reports if needed and (ii) if the New Operator receives payment
on the Medicare Part A Bad Debts that are from the Transferors dates of service,
the New Operator will reimburse the Transferor for these amounts at such time as
the Transferor provides a schedule of the Medicare Bad Debts and supporting
documentation to the New Operator.

 

1.11         Recoupments. Transferor acknowledges and agrees that, subject to
Section 1.12, it shall be responsible for all Medicare and Medicaid billing and
cost reports filed with Medicare and Medicaid with respect to the Facility prior
to the Closing Date, and New Operator acknowledges and agrees that it shall be
responsible for all Medicare and Medicaid billing and cost reports filed with
Medicare and Medicaid with respect to the Facility from and after the Closing
Date. Accordingly, in the event it is determined by Medicare or Medicaid that as
a result of an audit or a denial of a claim (a) Transferor has been overpaid
during the pre-Closing Date period or has otherwise received payment(s) for
goods or services provided at the Facility

 

8

--------------------------------------------------------------------------------


 

prior to the Closing Date to which it was not entitled for any reason under
applicable Medicare or Medicaid rules and regulations or (b) New Operator has
been overpaid during the period from and after the Closing Date or has otherwise
received payment(s) for goods or services provided at the Facility from and
after the Closing Date to which it was not entitled for any reason under
applicable Medicare or Medicaid rules and regulations (collectively, each
party’s “Reimbursement Obligations”), each party is and shall be responsible for
its Reimbursement Obligations. Accordingly, Transferor and New Operator (as
applicable, “Indemnitor”) each agrees to indemnify, defend and hold harmless the
other (as applicable, “Indemnitee”) from and against any and all claims,
damages, liabilities, costs, expenses or other charges incurred by, assessed
against or paid by Indemnitee (the “Claims”) with respect to the Reimbursement
Obligations of Indemnitor. Each party agrees promptly after receipt thereof to
provide the other party with any documentation received by it that it believes
may give rise to a Claim under this Section (an “Indemnity Notice”). Within
thirty (30) days after receipt of the Indemnity Notice, Indemnitor shall in good
faith review the Claim and, if appropriate, Indemnitor shall, at its sole cost
and expense, challenge, appeal or defend against the matter described in the
Indemnity Notice within the applicable time periods required by law or agreement
with the payor, and, in such event, no payment shall be due from Indemnitor to
Indemnitec under this Section until the earlier to occur of (i) the full and
final resolution of such claim on terms which require a payment by Indemnitor or
Indemnitee or (ii) the recoupment from Indemnitee in whole or in part of the
amount which is the subject of such Indemnity Notice, in which event payment
shall be made within twenty (20) days following notice to Indemnitee of an event
described in subparagraph (i) or (ii) hereof. If Indemnitor notifies Indemnitee
in writing of its intention to challenge, appeal or defend any Claim, Indemnitor
shall control such challenge, appeal or defense in its sole discretion and
Indemnitor will not be liable to Indemnitee for any fees of counsel or any other
expenses with respect to the challenge, appeal or defense of such Claim
following any such notify; provided, however, Indemnitor may not settle any such
challenge, appeal or defense without the consent of Indemnitee, which consent
shall not be unreasonably withheld, conditioned or delayed, unless the sole
relief provided is payment of the applicable Reimbursement Obligations (and then
only to the extent that such Reimbursement Obligations relate to periods for
which Indemnitor is responsible). If Indemnitor fails or elects not to
challenge, appeal or defend the Claims described in the Indemnity Notice,
Indemnitor shall indemnify Indemnitee against such Claims within twenty (20)
days following the thirty (30) day period described above. In addition to the
foregoing, Indemnitor agrees to cooperate with Indemnitee in responding to any
Claim and, subject to applicable law (including, without limitation, HIPAA) to
make available to Indemnitee such documents and records as Indemnitor determines
may be necessary or desirable to defend any such Claims. All payments not made
by Indemnitor to Indemnitee when due shall be subject to interest at the Prime
Rate announced in the Money Rates section of The Wall Street Journal plus two
percent (2%) from the date due to the date paid in full. Notwithstanding
anything contained in the Purchase Agreement or this Agreement to the contrary,
this Section 1.11 shall supersede and govern any other provisions of the
Purchase Agreement or this Agreement regarding the Reimbursement Obligations;
provided, however, Transferor’s and New Operator’s obligations and liabilities
under this Section 1.11 shall be subject to the limitations on liability set
forth in Section 11.5 of the Purchase Agreement.

 

1.12         Post-Closing Billing. Following the Closing Date, New Operator
shall cause the Hired Employees (a) to perform all tasks necessary to complete
all bills for services provided during periods preceding the Closing Date and
(b) to cooperate and provide reasonable assistance to Transferor’s Regional
Accounts Manager to make final accounting entries for the

 

9

--------------------------------------------------------------------------------


 

Facility for periods preceding the Closing Date. Without limiting the foregoing,
New Operator shall cause the Hired Employees to perform all tasks necessary to
complete all bills for services provided prior to Closing Date, including
performing the “Triple Check” process and related procedures required to ensure
that all Medicare and Medicaid billings are comprehensive and accurate in
accordance with CMS regulations and Transferor’s current practices.

 

1.13         Post-Closing Data Breach.  From and after the Closing Date, New
Operator shall indemnify, defend and hold harmless Transferor from and against
any loss, claim or damage suffered or incurred by Transferor related to any
noncompliance with any privacy or data security requirements applicable to any
Facility Records (including, without limitation, HIPAA) or any breach of
confidentiality with respect to or other misuse of any data or other information
obtained by New Operator pursuant to this Agreement or the Purchase Agreement.

 

1.14         Surveys. Transferor represents and warrants that, as of the
Effective Date, Plans of Correction have been submitted and approved (and are
awaiting resurvey) for all outstanding compliance items identified on any state
or federal surveys with respect to the Facility.

 

1.15         Operating Procedures Manuals. Transferor agrees to leave one set of
their operating procedures manuals at the Facility, to be retained by New
Operator for historical reference purposes only (and not for ongoing operations
purposes). Transferor does not assign, license, or otherwise transfer (and
Transferor hereby expressly reserves) any copyright or intellectual property
rights regarding Transferor’s manual or procedures to New Operator.

 

ARTICLE II
TRANSFEROR’S REPRESENTATIONS AND WARRANTIES

 

2.1           Transferor’s Representations and Warranties.

 

(a)           Except as expressly set forth in the Purchase Agreement or in this
Agreement, Transferor makes no representation, warranty, or covenant whatsoever
with respect to any matter, thing or event.

 

(b)           Transferor represents and warrants to New Operator as follows:

 

(i)           Employee Relations. To Transferor’s knowledge: (a) there is no
pending or threatened employee strikes or work stoppage; (b) there is no
collective bargaining agreement existing or currently being negotiated by
Transferor; and (c) none of the employees at the Facility are currently
represented by any labor union or organization.

 

(ii)          Covered Entity. Transferor is a “covered entity” for HIPAA
purposes.

 

(c)           Survival. The representations, warranties and covenants made in
this Agreement by Transferor shall survive for such period and be subject to the
indemnification obligations set forth in the Purchase Agreement as though made
thereunder.

 

(d)           Knowledge Defined. All references in this Agreement to
“Transferor’s knowledge” or words of similar import are qualified by Section 6.3
of the Purchase Agreement.

 

10

--------------------------------------------------------------------------------


 

ARTICLE III
NEW OPERATOR’S REPRESENTATIONS AND WARRANTIES

 

3.1           New Operator’s Representations and Warranties. New Operator
represents and warrants to Transferor as follows:

 

(a)           Covered Entity. New Operator is a “covered entity” for HIPAA
purposes.

 

3.2           Survival. The representations, warranties and covenants made in
this Agreement by New Operator shall survive for such period and be subject to
the indemnification obligations set forth in the Purchase Agreement as though
made thereunder.

 

ARTICLE IV
OBLIGATIONS OF THE PARTIES PRIOR TO CLOSING

 

4.1           Pursuit of State License, Federal and State Regulatory Approvals
and Insurance.  Promptly, and no later than 30 days following the Effective
Date, New Operator shall file any and all applications for, and pay any and all
filing, processing or similar fees or charges incident to, and thereafter New
Operator shall use its best efforts to (a) obtain one or more licenses from the
applicable state authority to operate the Facility (“Licenses”) and (b) at New
Operator’s election, seek assignment of or obtain new federal and state
regulatory certifications such as Medicare and Medicaid Provider Agreements,
clinical laboratory certifications and pharmacy registrations (“Federal and
State Regulatory Certifications”). Transferor shall reasonably cooperate with
New Operator, at no out-of-pocket cost or expense to Transferor, in connection
with the obtaining of the Licenses and Federal and State Regulatory
Certifications.

 

ARTICLE V
CONDITIONS PRECEDENT TO NEW OPERATOR’S OBLIGATIONS

 

5.1           Closing under Purchase Agreement. Unless waived by New Operator,
its obligation to consummate the transactions contemplated by this Agreement is
subject to the Closing under the Purchase Agreement occurring simultaneously
with the closing of the transactions contemplated under this Agreement.

 

ARTICLE VI
CONDITIONS PRECEDENT TO TRANSFEROR’S OBLIGATIONS

 

6.1           Closing under Purchase Agreement. Unless waived by Transferor, its
obligation to consummate the transactions contemplated by this Agreement is
subject to the Closing under the Purchase Agreement occurring simultaneously
with the closing of the transactions contemplated under this Agreement.

 

11

--------------------------------------------------------------------------------


 

ARTICLE VII
TERMINATION

 

7. I           Termination by Mutual Consent. This Agreement may be terminated
at any time at or prior to the time by the mutual consent of Transferor and New
Operator.

 

7.2           Termination of Purchase Agreement. This Agreement shall terminate
automatically, without any action by either party, upon any termination of the
Purchase Agreement.

 

7.3           Effect of Termination. If a party terminates this Agreement
because one of the conditions precedent to its obligations hereunder has not
been satisfied, or if this Agreement is otherwise terminated, this Agreement
shall become null and void without any liability of any party to the other;
provided, that if such termination is as a result of a breach by any of the
parties hereto of any of its representations, warranties or covenants in this
Agreement, then the non-breaching party shall have the same rights with respect
to such breach as it would have for a breach of the Purchase Agreement under
Article 11 of the Purchase Agreement.

 

ARTICLE VIII
MISCELLANEOUS PROVISIONS

 

8.1           Drafting. The parties hereto have carefully reviewed and
negotiated the terms of this Agreement and the Transaction Documents, and
Transferor and New Operator hereby acknowledge and agree that they have had a
full and fair opportunity to review and negotiate the Agreement and the
Transaction Documents with the advice of its counsel. Therefore, there shall be
no presumption in favor of the non-drafting party.

 

8.2           Costs and Expenses. Except as expressly otherwise provided in this
Agreement, each party hereto shall bear its own costs and expenses in connection
with this Agreement and the transactions contemplated hereby.

 

8.3           Performance. In the event of a breach by either party of its
obligations hereunder, the other party shall have the right, in addition to any
other remedies which may be available, to obtain specific performance of the
terms of this Agreement, and the breaching party hereby waives the defense that
there may be an adequate remedy at law.

 

8.4           Benefit and Assignment. This Agreement binds and inures to the
benefit of each party hereto and its successors and proper assigns. Neither
party shall be permitted to assign its rights or obligations under this
Agreement without the prior consent of the other parties hereto, provided,
however, that New Operator shall have the right, subject to Transferor’s prior
written consent (which consent shall be subject to Transferor’s sole and
absolute discretion), to assign its rights and interests hereunder upon prior
written notice to the other parties; provided, further, no such assignment shall
relieve New Operator of any of its liabilities or obligations hereunder and New
Operator and such assignee shall be jointly and severally liable for all such
liabilities and obligations.

 

8.5           Effect and Construction of this Agreement. The captions used
herein are for convenience only and shall not control or affect the meaning or
construction of the provisions of this Agreement. This Agreement may be executed
in one or more counterparts, and all such

 

12

--------------------------------------------------------------------------------


 

counterparts shall constitute one and the same instrument. Copies of original
signatures sent by facsimile transmission shall be deemed to be originals for
all purposes of this Agreement. All gender employed in this Agreement shall
include all genders, and the singular shall include the plural and the plural
shall include the singular whenever and as often as may be appropriate. When
used in this Agreement, the term “including” shall mean “including but not
limited to.”

 

8.6           Notices. All notices required or permitted hereunder shall be in
writing and shall be deemed to be properly given when personally delivered to
the party entitled to receive the notice, or the next business day after being
sent, overnight service, by nationally recognized overnight courier, or upon
receipt after being mailed by certified or registered mail (return receipt
requested), in each case, postage prepaid, registered or certified mail, or if
sent by facsimile, upon confirmation of successful transmission thereof (only if
such notice is also delivered by hand, overnight delivery or registered or
certified mail), properly addressed to the party entitled to receive such notice
at the address stated below:

 

If to Transferor:

Five Star Quality Care-GA, LLC

400 Centre Street

Newton, MA 02458

Att: Bruce J. Mackey Jr. and

Travis K. Smith, Esq.

 

To New Operator:

CP Nursing, LLC

Two Buckhead Plaza

3050 Peachtree Road NW, Suite 570

Atlanta, Georgia 30305

Attn: Chris Brogdon

 

8.7           Waiver, Discharge, etc. This Agreement shall not be released,
discharged, abandoned, changed or modified in any manner, except by an
instrument in writing executed by or on behalf of each of the parties hereto by
their duly authorized officer or representative. The failure of any party to
enforce at any time any of the provisions of this Agreement shall in no way be
construed to be a waiver of any such provision, nor in any way to affect the
validity of this Agreement or any part hereof or the right of any party
thereafter to enforce each and every such provision. No waiver of any breach of
this Agreement shall be held to be a waiver of any other or subsequent breach.

 

8.8           Rights of Persons Not Parties. Nothing contained in this Agreement
shall be deemed to create rights in persons not parties hereto, other than the
successors and proper assigns of the parties hereto.

 

8.9           Governing Law; Disputes, This Agreement shall be governed by and
construed in accordance with the laws of the state in which the Facility is
located disregarding any contrary rules relating to the choice or conflict of
laws.

 

8.10         Severability. Any provision, or distinguishable portion of any
provision, of the Agreement which is determined in any judicial or
administrative proceeding to be prohibited or

 

13

--------------------------------------------------------------------------------


 

unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such prohibition or unenforceability without invalidating the
remaining provisions hereof, and any such prohibition or unenforceability in any
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction. To the extent permitted by applicable law, the parties waive
any provision of law which renders a provision hereof prohibited or
unenforceable in any respect.

 

8.11         Entire Agreement. This Agreement including the schedules and
exhibits hereto and the Purchase Agreement constitute the entire agreement
between the parties hereto with respect to the subject matter hereof, and there
are no agreements, understandings, restrictions, warranties, or representations
between the parties with respect to the subject matter hereof other than as set
forth herein.

 

8.12         Purchase Agreement Governs. Subject to Section 1.11, in the event
of a conflict between the terms and provisions of this Agreement and the terms
and provisions of the Purchase Agreement, or to the extent that any matter is
addressed in the Purchase Agreement but is not addressed in this Agreement, the
terms and provisions of the Purchase Agreement shall govern and control.

 

[Signatures on next page]

 

14

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
on the date first above written.

 

 

TRANSFEROR:

 

 

 

FIVE STAR QUALITY CARE-GA, LLC,

 

a Delaware limited liability company

 

 

 

 

 

 

By:

/s/ Bruce J. Mackey Jr.

 

Name:

Bruce J. Mackey Jr.

 

Title:

President and Chief Executive Officer

 

 

 

 

 

NEW OPERATOR:

 

 

 

CP NURSING, LLC,

 

a Georgia limited liability company

 

 

 

By:

/s/ Boyd P. Gentry

 

Name:

Boyd P. Gentry

 

Title:

 

 

15

--------------------------------------------------------------------------------


 

SCHEDULE I

 

FACILITY

 

College Park Healthcare Center

1765 Temple Avenue

College Park, Georgia

 

16

--------------------------------------------------------------------------------